Citation Nr: 9916968	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  93-08 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This appeal arose from an October 1991 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
PTSD, and assigned a 10 percent disability rating.  The 
veteran presented testimony at a personal hearing in June 
1992; the hearing officer confirmed and continued the denial 
of the benefit sought by a decision issued in August 1992.  
The Board of Veterans' Appeals (Board) remanded this case for 
additional development in December 1994.  In June 1996, the 
RO increased the disability evaluation to 30 percent for the 
service-connected PTSD, effective April 9, 1991.  In June 
1997, the PTSD claim was remanded for further development.  
In August 1998, a decision was rendered which denied 
entitlement to an evaluation in excess of 30 percent.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDINGS OF FACT

1. Between April 9, 1991, when service connection was 
granted, and November 7, 1996, when the new regulatory 
criteria became effective, the veteran had definite social 
and industrial impairment resulting from his PTSD.

2.  Subsequent to November 7, 1996, the veteran's PTSD was 
manifested by definite social and industrial impairment.

3.  Subsequent to November 7, 1996, the veteran's PTSD was 
manifested by occasional decrease in work efficiency due to 
depressed mood, anxiety, suspiciousness and chronic sleep 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the service-connected PTSD between April 9, 1991 and 
November 7, 1996 have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 4.130, 
4.132, Code 9411 (1996).

2.  The criteria for an evaluation in excess of 30 percent 
for the service-connected PTSD from November 7, 1996 have not 
been met. 38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
Part 4, including §§ 4.126(a), 4.130, 4.132, Code 9411 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

It is also noted that retroactive application of the revised 
regulations prior to November 7, 1996 is prohibited.  Rhodan 
v. West, 12 Vet. App. 55 (1998).  Therefore, impairment 
resulting from the PTSD prior to November 7, 1996 must be 
evaluated utilizing the older criteria, while impairment 
arising from this disorder after November 7, 1996 must be 
evaluated under the criteria which are determined to be more 
beneficial to the veteran, given his particular disability 
picture.

Initially, the Board notes that the pertinent regulations 
governing evaluations of mental disorders were recently 
amended, effective November 1996.  The Court has stated that 
where the law or regulation changes during the pendency of a 
case, the version most favorable to the veteran will 
generally be applied.  See West v. Brown, 7 Vet. App. 70 
(1994); Hayes v. Brown, 5 Vet. App. 60 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  A recent opinion of the 
VA Office of General Counsel held that whether the amended 
mental disorders regulations are more beneficial to claimants 
than the prior provisions should be determined on a case by 
case basis.  VA O.G.C. Prec. 11-97 (Mar. 25, 1997).

It is noted that the RO originally evaluated the veteran's 
condition pursuant to those regulations in effect prior to 
November 1996.  However, in August 1998, a supplemental 
statement of the case was issued which concluded that an 
increased evaluation was not warranted under the new rating 
criteria.

Prior to November 1996, the criteria for psychoneurotic 
disorders were as follows:

Neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not 
cause impairment of working ability.  [0 percent]

Emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment.  [10 percent]

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
definite industrial impairment.  [30 percent]

Considerable impairment in the ability to establish 
or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting 
in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
considerable industrial impairment.  [50 percent]

Severe impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
severe industrial impairment.  [70 percent]

Attitudes of all contacts except the most intimate 
be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities 
resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  [100 
percent]

38 C.F.R Part 4, Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), it was stated that 
the term "definite" in 38 C.F.R. § 4.132 (1994) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
O.G.C. Prec. 9-93 )Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991). 


The new rating criteria is as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, Code 9400 (1998).

Moreover, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.38 C.F.R. § 4.126 (1998).

The pertinent evidence of record included VA outpatient 
treatment records developed in 1991, which indicated that the 
veteran was seen for an initial psychological evaluation on 
April 15, 1991.  On May 20, 1991, he reported nightmares of 
combat and reported three incidences of assaulting a 
supervisor in 1974.  He was examined by VA in July 1991.  He 
indicated that he had flashbacks three times per week, 
suffered from anger outbursts and had lost interest in 
socializing.  He avoided movies that reminded him of the war.  
His mood was depressed and anxious and his affect was 
appropriate.  The diagnosis was PTSD.

The veteran testified at a personal hearing in June 1992.  He 
stated that he worked at the Post Office (where he had worked 
for several years).  He indicated that he liked this job 
because he could often work alone, although he admitted that 
he had been reprimanded on more than one occasion.  He 
reported that he got irritable very easily and had trouble 
with nightmares and flashbacks.  His social life consisted of 
staying home with his family and watching television.  He 
stated that he was depressed and stressed out.

The veteran was treated on an outpatient basis between June 
1991 and February 1995 by VA.  On July 10, 1991, he indicated 
that his sleep and self-control had improved on medication, 
although he still isolated himself as much as possible.  
There was some suspiciousness to his thought content.  He 
described himself as a loner who minimized contact with 
other.  On July 29, 1991, he admitted to insight into his 
difficulties and articulated his goals for therapy.  On 
September 9, 1991, he noted that he was still having 
nightmares and would withdraw in order to control his anger.  
On October 21, 1991, he reported a fear of losing control.  
The veteran was not seen again until December 12, 1994.  He 
stated that he was isolating himself both at home and at 
work.  He indicated that he becomes easily angry, and avoided 
contact except where absolutely necessary.  He admitted to 
flashbacks and bad dreams, although he stated that he wanted 
to avoid it all and not talk about it.

VA examined the veteran in August 1995.  His chief complaints 
consisted of daily intrusive thoughts, nightmares of 
experiences, intense psychological distress and physiological 
reactivity when exposed to Vietnam related events, general 
avoidance of thoughts and external stimuli related to 
Vietnam, inability to recall some aspects of trauma, 
difficulty concentrating, hypervigilance, exaggerated startle 
response, anger, irritability, depression, lethargy, low 
self-esteem and difficulty in making decisions.  He also 
described having panic attacks for the past three years.  The 
MMPI suggested that he had significant emotional distress, 
which might have been slightly embellished.  He was anxious, 
agitated, tense and jumpy.  The diagnosis was severe PTSD.

The veteran was examined by VA in June 1998.  He stated that 
he rarely goes out.  He had gone to church a couple of times, 
but he generally does not like crowds and avoids them.  He 
commented that he was working full time at the Post Office, 
where he has worked for the past 28 years.  However, he did 
admit that he had had conflicts with his employer which had 
led to various disciplinary actions.  He stated that he had 
trouble concentrating and was easily angered and irritated.  
He reported having occasional dreams about Vietnam and 
avoided watching movies about the war.  Fireworks and 
gunshots would startle him.  He stated that, while he would 
never actually commit murder, he had thought of killing his 
supervisors.  The objective examination noted intermittent 
depression and feelings of being drained and tired.  He 
stated that he had crying spells and felt so tired that he 
wanted to give up.  His MMPI levels were noted to be 
elevated; whatever the reasons for the elevation, this 
profile was deemed to be invalid.  He displayed moderate 
depression.  The diagnosis was PTSD, which was assigned a 
Global Assessment of Functioning Score (GAF) of 60.  The 
examiner noted that the veteran's interview behavior was 
normal and there was no indication of distress when talking 
about Vietnam.  He did not think that the veteran's condition 
had changed since 1995.

After a careful review of the evidence of record, it is found 
that a rating in excess of 30 percent between April 9, 1991 
and November 7, 1996 under the old regulations is not 
warranted.  The evidence of record at that time reflected 
that the veteran suffered from definite impairment as a 
result of his PTSD.  However, it did not suggest that he was 
considerably impaired, either socially or industrially.  
While this evidence indicated that he was easily angered and 
suffered from reported nightmares and flashbacks, he was 
maintaining employment with the Post Office, where he had 
been employed for several years.  He was also maintaining his 
marriage.  He was able to function both socially and 
industrially despite his tendency to isolate himself in order 
to avoid conflict.   The veteran had been receiving 
treatment, although there was a two year gap in this 
treatment between 1992 and 1994.  While the MMPI results from 
the August 1995 VA examination suggested significant 
emotional distress, the examiner commented that these results 
were slightly embellished.  Therefore, it is found that this 
evidence does not suggest that his degree of dysfunction was 
any more than definite in nature.

Nor is a rating in excess of 30 percent warranted under 
either the old or new rating criteria subsequent to November 
7, 1996.  The objective evidence, which consisted of a VA 
examination performed in June 1998, while noting his 
statements that he rarely went out, indicated that he was 
still employed at the Post Office, where he had worked for 
the past 28 years (in spite of his comment that his temper 
had resulted in various disciplinary actions).  He noted that 
he occasionally attended church, has maintained his marriage 
and visits with family and friends.  It was noted that he was 
depressed, easily irritated and suffered from crying spells.  
He reported occasional dreams of Vietnam and avoidance of war 
reminders, as well as an exaggerated startle response.  His 
MMPI was found to be invalid due to highly elevated levels 
that suggested an exaggeration of his symptoms.  
Significantly, his disorder was assigned a GAF Score of 60, 
which suggested moderate symptoms or moderate difficulty in 
social and occupational functioning (such as conflicts with 
co-workers).  See American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, pg. 47 
(4th ed., revised 1994).  His behavior during the interview 
was normal and he displayed no indications of distress while 
discussing Vietnam.  The examiner opined that his condition 
had not changed since 1995.  Finally, there is no indication 
that he has social and occupational impairment due to such 
symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week, difficulty in understanding complex 
commands; short and long-term memory impairment; impaired 
judgment and impaired abstract thinking.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 30 percent between April 9, 1991 and November 7, 
1996 and for a rating in excess of 30 percent from November 
7, 1996 to the present.


ORDER

A rating in excess of 30 percent for the service-connected 
PTSD between April 9, 1991 and November 7, 1996 is denied.

A rating in excess of 30 percent for the service-connected 
PTSD between November 7, 1996 and the present is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

